Martin, J.
delivered the opinion of thf m, . . - court. The petition states that the plaintiffs, as ■ *408attorney at law, clerk and notary were employ* J J tr J ed by the defendants, White and Gainie, syn-ojp t}ie creditors of the defendant, L’Eig-lise, in affairs relating to the insolvents estate, in their professional capacities, and their respective compnsaetions, to which they thereby severally entitled, are unpaid; that White and Gaienie, after receiving the proeeeds-of the estate surrendered—resigned their syndicships, and L’Eglise was appointed sole syndic of his creditors. That neither White, Gaienie or L’Eglise ever presented a tableau—the prayer is that they be cited *to answer the petition»' present a tableau, placing them the plaintiffs for their respective claims, or that judgment be gi* ven agains^ them therefor.
L’Eglise pleaded the general issue and want of funds.
White neglected to answer, and judgment by default was taken against him.
Gainie pleaded that the plaintiffs could not cumulate their claims in a joint suit
The plaintiffs were nonsuited and they appealed.
There is no statement'of facts, no bill of exceptions, $c. so that the appellants rely on error apparent on the face of the record.
*409In sueh a case the judgment appealed from * 1 is never disturbed, if any evidence introduced might support it, or if the pleadings justify it. As to the defendants Gainie and White, the petition admits they are no longer syndics, and that there is a new syndic duly apppinted in their stead. If so, to this syndic they have, or are bound to account for that part of the insolvent’s estate which came to their hands, and are not suable by individual creditors.
As to the defendant L’Eglise, he has pleaded the general issue, and the plaintiffs do not appear to have introduced any evidence.
In this state of the case, the plaintiffs were correctly nonsuited, and it is useless for us to give any opinion on the grounds taken by the inferior judge. "
It is therefore ordered, adjudged and decreed", that the judgment of the parish court be affirmed with costs.